Title: To Benjamin Franklin from Ray Greene, 4 August 1776
From: Greene, Ray
To: Franklin, Benjamin


Honord Sir
Warwick August 4th, 1776
It would be Ungrateful in me not to Acknoqledge the many Obligations I am Under to you and my Good Granmah Mecom by so good an opportunity as this. Pappa and Mammah had thoughts of taking me with them. My mamma wrote you of my getting home well or I should Certainly have done it as I know you thought of me. We had a very Pleasent journey I saw some of my relations in new york very intimate acquaintances that did not know me. They said I was so much altered and by their Smiles Concluded they thought it was for the better. Most all my friends wishes me to go back again shall I Conclude they love me? Indeed Sir I love you Dearly Gratitude says I must but had rather stay at home. Pray give my Duty to Mr. and Mrs. Bache and Sincere love to Mr. temple and all the family who I tenderly Regard. Permit to write a few lines to my Dear Granmah in your letter I’m your Dutiful and Oblidged Servant
Ray Greene
 
Addressed: To / Doctr. Franklin / Philadelphia
